Title: From Benjamin Franklin to Laneuville, [after 7 July 1779]
From: Franklin, Benjamin
To: Laneuville, Louis-Pierre Penot Lombart, chevalier de


[after July 7, 1779]
Dr Franklin regrets much M le Chevr de La neufville, not receiving his Invitation to Celebrate the anniversary of American Independence, ‘till the Day appointed was past. He assures him however that he was not forgot when the Company drank, to the Brave Strangers who have hazarded their Lives in support of American Liberty.
If M. le Chevalier is not engaged Sunday next Dr. Franklin will be glad of his Company at Dinner.—
